internal_revenue_service number release date index number -------------------------------------------- ------------------------------------- ---------------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-122233-08 date date legend x --------------------------------------------------- --------------------------------------------- state d1 year -------------------- ----------------- ------- a ---------------------------------------------------- --------------------- a year year d2 year year year --------------- ------- ------- --------------------- ------- ------- ------- plr-122233-08 n --------- dear -------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code for an inadvertent termination of s election facts the information submitted states that x was incorporated under the laws of state x elected to be treated as an s_corporation for federal tax purposes effective d1 at the state of year x had a sole shareholder a x also had approximately dollar_figurea of accumulated_earnings_and_profits due to its prior c_corporation years for each of the consecutive years of year year and year x had passive_investment_income exceeded percent of its yearly gross_receipts therefore x’s s election terminated on d2 x and a represent that they were unaware that x had excessive passive_investment_income for year year and year and that excessive passive_investment_income could cause the termination of x’s s election since the discovery of the termination x took corrective actions so that it would not have excessive passive_investment_income in the future law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than percent of which are passive_investment_income the termination is effective on and after the first date of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of plr-122233-08 sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 conclusion based solely upon the representations made and the information submitted we conclude that x’s s election terminated on d2 because x had subchapter_c_earnings_and_profits at the close of each of the three consecutive tax years year year and year and had gross_receipts for each of those years of which more than percent was passive_investment_income we further conclude that the termination of x’s s election on d2 was an inadvertent termination within the meaning of sec_1362 in addition we waive any termination which would have occurred due to x’s excessive passive_investment_income for the consecutive years year year and year pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after d2 unless x’s s election is otherwise terminated under sec_1362 and provided that the following conditions are met within days of this letter x shall file amended returns for year year and year and pay the tax imposed under sec_1375 a shall amend a’s individual income_tax returns to reflect changes made to x’s returns for year year and year further as an adjustment under sec_1362 x must send a payment of dollar_figuren with a copy of this letter to the following address internal_revenue_service cincinnati service_center stop manual deposit west rivercenter blvd plr-122233-08 covington ky x must send this payment no later than days from the date of this letter if all of the above conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify cincinnati service_center that its s election has terminated except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
